DANIELSON, J., concurring. I agree with Clark that section 16-55-213(e) potentially conflicts with certain rules of civil procedure; however, I agree with the majority that the matter of venue clearly lies within the province of the General Assembly. I write solely to address two matters. First, I encourage the General Assembly to reexamine this provision in light of our procedural rules and to consider the potential problems it poses with respect to judicial economy and efficiency. Further, I question the legitimacy or constitutionality of a statute that carves a special venue provision for a singular group, here the medical industry. For these reasons, I concur.